—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered April 23, 1993, convicting him of murder in the second degree (two counts), robbery in the first degree, and robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defen*649dant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.